COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-091-CV





F & R AUTO, INC.	APPELLANT



V.



ARLINGTON INDEPENDENT 

SCHOOL DISTRICT, CITY OF 

ARLINGTON, TARRANT COUNTY, 

TARRANT COUNTY COLLEGE 

DISTRICT, AND TARRANT 

COUNTY HOSPITAL DISTRICT	APPELLEES



------------



FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant F & R Auto, Inc. attempts to appeal from the trial court’s final judgment in favor of Appellees Arlington Independent School District, City of Arlington, Tarrant County, Tarrant County College District, and Tarrant County Hospital District.  The trial court’s judgment was signed on December 18, 2008.  F & R Auto did not file a motion for new trial.  The notice of appeal was therefore due on January 19, 2009, but it was not filed until March 16, 2009.  
See 
Tex. R. App. P. 26.1.

On March 24, 2009, we notified F & R Auto of our concern that this court may not have jurisdiction over the appeal and informed it that unless it or any party desiring to continue the appeal filed with the court a response showing a reasonable explanation for the late filing of the notice of appeal, this appeal would be dismissed for want of jurisdiction.
(footnote: 2)  
See 
Tex. R. App. P. 26.3(b), 42.3(a).
  F & R Auto filed a response, but it does not state grounds for exercising jurisdiction over the appeal.  
Accordingly, we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P. 42.3(a), 43.2(f).

PER CURIAM



PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:	April 23, 2009

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:The letter also indicated that the notice of appeal was defective for failing to contain a certificate of service, and it asked F & R Auto to include an amended notice of appeal with the response.  The response did not include an amended notice of appeal.